Citation Nr: 1515402	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  14-02 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had recognized Philippine guerrilla service in service of the Armed Forces of the United States from May 1945 to June 1946.  Decorations and citations included the Purple Heart.  He died in October 1976.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which reopened and denied the claim for service connection for the cause of the Veteran's death.  The appellant testified at a Board hearing held at the RO in January 2015; a transcript of the hearing is of record.

The Board observes that the RO provided notice to the appellant regarding the information and evidence necessary to support a claim for dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318, but did not consider those provisions in either the May 2013 rating decision or the December 2013 statement of the case.  However, given the favorable decision herein regarding entitlement to DIC pursuant to 38 U.S.C.A. § 1318, the Board finds that remand for the RO to consider the issue in the first instance in not required. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  By a May 1994 decision and notice letter, the RO denied reopening the previously denied claim of entitlement to service connection for the cause of the Veteran's death; the appellant did not perfect a timely appeal.

2.  Evidence received after the May 1994 RO denial is cumulative and redundant of the record at the time of the prior final denial of service connection for the cause of the Veteran's death and does not raise a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.

3.  A certificate of death reflects that the Veteran died in October 1976; bronchogenic cancer, which was not shown to be the result of willful misconduct, was diagnosed in March 1976 and was listed as the disease directly leading to his death. 

4.  The Veteran was continuously rated totally disabled since service connection for his musculoskeletal disabilities was established in July 1949 until his death in 1976.






CONCLUSIONS OF LAW

1.  The RO's May 1994 decision, which denied the claim of entitlement to service connection for the cause of the Veteran's death, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final May 1994 decision is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The requirements for establishing entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In claims to reopen, VA must notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the present case, a March 2013 letter provided notice to the appellant regarding her claim to reopen for service connection for the cause of the Veteran's death.  The Board finds this notice fully complies with VA's duty to notify.  The appellant was advised of the reasons why her claim was previously denied and that new and material evidence must be submitted that addresses the reasons for the prior denial.  She was further advised of the types of evidence she needed to submit.  Finally, she was advised of what information and evidence was necessary to substantiate the underlying claim.  The March 2013 letter also identified the requirements for entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318.  Finally, the letter advised the appellant of how effective dates are assigned and the type of evidence that impacts that determination.

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains service treatment records, service personnel records, post service VA treatment records, VA examination reports, a certificate of death, lay statements, and hearing testimony.  There is no indication of relevant, outstanding records that would support the appellant's claim for entitlement to service connection for the cause of the Veteran's death decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

In January 2015, the appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfills two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the January 2015 hearing the undersigned identified the issues on appeal and inquired as to the reasons the appellant believed the cause of the Veteran's death was related to service.  The appellant described her contentions regarding the Veteran's service-connected disabilities and the cause of his death.  She was also offered an opportunity to ask the undersigned questions regarding her claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issues decided on appeal.

II. Criteria & Analysis

A. Claim to Reopen

The appellant seeks service connection for the cause of the Veteran's death.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

A certificate of death reflects that the Veteran died in October 1976 and lists bronchogenic cancer as the disease or condition directly leading to death.  The RO originally denied the claim in a decision dated in October 1976.  The appellant was notified of the denial in November 1976 letter.  The appellant sought to reopen the claim for service connection for the cause of the Veteran's death in May 1994.   In a May 1994 letter to the appellant, the RO denied reopening the claim.  The appellant did not submit a notice of disagreement with either the November 1976 or the May 1994 decision or submit new and material evidence within either appellate period.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  The RO's last final denial of the claim in May 1994 is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

At the time of the May 1994 RO decision, the evidence of record consisted of the Veteran's service treatment records, which did not reflect complaints, diagnosis, or treatment for lung problems or a lung injury; service personnel records and documents confirming his service as a recognized guerrilla; VA examination reports pertinent to his service-connected musculoskeletal disabilities; VA applications for hospital treatment; a discharge summary of October 1957 to January 1958 VA hospital treatment, which did not document a lung disorder and instead pertained to recent epigastric pain and his service-connected disabilities; a copy of the Veteran's March 1951 marriage contract to the appellant, and the October 1976 certificate of the Veteran's death.

The claim was denied in May 1994 and October 1976 because the evidence did not show that his cause of death from bronchogenic cancer many years after service was due to a service-connected disability or that any of his service-connected disabilities contributed materially or substantially to his death.

Subsequently, additional evidence was associated with the claims file, including additional service personnel records; copies of records previously received, including the March 1950 rating decision that granted service connection; VA hospital summaries, which reflect bronchogenic cancer diagnosed in March 1976 and the terminal hospitalization for bronchogenic carcinoma with metastasis to cervical lymph nodes; and January 2015 hearing testimony from the appellant and her daughter asserting that the gunshot wound in service and service-connected musculoskeletal disabilities associated with the Veteran's military combat experiences contributed to depression and stress, which in turn contributed to hypertension.

Most of the additionally received evidence is new in the sense that it was not previously before the RO at the time of the May 1994 denial.  However, the new evidence is not material.  The new evidence does not reflect a lung injury or findings or treatment of a chronic lung disorder during service, a malignant tumor manifested to a compensable degree within a year of separation from service, or that the bronchogenic cancer diagnosed more than 29 years after separation from service is otherwise related to service.  

In addition, although the appellant suggests that the Veteran's service-connected musculoskeletal disabilities contributed to depression and stress, which then contributed to hypertension, she does not suggest how any depression, stress, or hypertension may be related to the bronchogenic cancer.  In any event, there is no indication among the terminal VA treatment records or hospital records dated earlier in 1976 reflecting diagnosis or treatment for hypertension, depression, or stress.  Similarly, none of the additional evidence includes any competent medical evidence or medical opinion that the Veteran's service-connected musculoskeletal disabilities caused or contributed to his lung cancer.  Therefore, the Board finds the evidence added to the claims file since the May 1994 RO decision is either cumulative or redundant of the evidence of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death.   

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for the cause of the Veteran's death has not been received.  As such, the requirements for reopening the claim are not met.  As the appellant has not fulfilled her threshold of submitting new and material evidence to reopen her finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B. Entitlement to DIC under 38 U.S.C.A. § 1318

The Court has indicated that, only if an appellant's claim for service connection for the cause of the veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C. § 1318. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is, section 1318 provides an alternate basis for an award of DIC and does not provide any additional benefit for the appellant.  Section 1318 is only applicable if the veteran's death is found to be non-service connected.  See 38 C.F.R. § 3.22(a).  In light of the denial of service connection for the cause of the Veteran's death, the Board considers the provisions of 38 U.S.C. § 1318.

If the veteran's death is determined not to be service-connected, pursuant to 
38 U.S.C.A. § 1318, entitlement to DIC may be established in the same manner as if the veteran's death were service-connected where it is shown that the death was not the result of willful misconduct, and the veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death, (2) was rated totally disabled for a period of not less than five years from the date of his discharge or release from active duty or (3) was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22(a) (2014). 

In the present case, the certificate of death identifies the cause of the Veteran's death in October 1976 as bronchogenic cancer.  There is no evidence reflecting that the Veteran's death was the result of willful misconduct.  A March 1950 rating decision granted service connection for the Veteran's musculoskeletal disabilities; the combined rating was 100 percent, effective July 27, 1949.  An April 1955 rating decision increased the assigned rating for one disability and decreased the assigned rating for two others; however, the combined disability rating remained at 100 percent until the Veteran's death in 1976.  Because the Veteran was continuously rated totally disabled for more than 10 years immediately preceding his death, entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is warranted.  

Parenthetically, the Board notes that service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States, shall not be deemed to have been active military, naval, or air service for purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except benefits under chapter 13 (except section 1312(a)).  38 U.S.C.A. § 107(a)(3).  In other words, although certain service is deemed not to be active service for purposes of VA benefits, section 107 is not a bar to the appellant's entitlement to DIC benefits under 38 U.S.C.A. § 1318.


ORDER

The application to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1318 is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


